 

Case 2:20-cr-00086-Z-BR Document 68 Filed 02/11/21 Page1of1i PagelD 218

    
      
  

IN THE UNITED STATES DISTRICT COUE SS TRICT COURT
FOR THE NORTHERN DISTRICT OF TEXA§ortiiikN psa OF TEXAS
AMARILLO DIVISION FILE

4

UNITED STATES OF AMERICA

 

CLERK. U.S. DISTRICT COURT

 

Plaintiff,
v. 2:20-CR-86-Z-BR-(2)

FABIAN BORUNDA

Defendant.

COR OP 60? SO? (OD CO? COD (Or? OO

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 27, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (‘Report and Recommendation”) in the above
referenced cause. Defendant Fabian Borunda filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Fabian Borunda was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Fabian Borunda; and ADJUDGES Defendant
Fabian Borunda guilty of Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)((1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, February if , 2021.

 

MATHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
